Exhibit 99.1 AÉROPOSTALE REPORTS RESULTS FOR FOURTH QUARTER AND FISCAL 2010 Fourth Quarter Earnings of $0.95 Per Share, Including $0.03 Per Share Unfavorable Impact Due to Higher Effective Tax Rate Provides First Quarter and Full Year Fiscal 2011 Guidance New York, New York, March 10, 2011 Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual apparel for young women and men, today reported results for the fourth quarter and fiscal 2010, as well as provided guidance for the first quarter and full year fiscal 2011. Fourth Quarter Performance Diluted net earnings for the fourth quarter of fiscal 2010 were $0.95 per diluted share, including $0.03 per share unfavorable impact due to a higher than expected effective tax rate. The Company reported net earnings of $0.99 per diluted share in the fourth quarter last year. For the fourth quarter of fiscal 2010, net sales increased 5% to $839.3 million, from $801.2 million in the year ago period. Same store sales for the fourth quarter decreased 3%, compared to a same store sales increase of 9% last year. Full Fiscal Year Performance Diluted net earnings for fiscal 2010 were $2.49 per share, including the aforementioned $0.03 per share impact due to a higher than expected effective tax rate and a previously disclosed after tax charge of $0.04 per diluted share resulting from the third quarter retirement plan payment to the Company’s Chairman and former Chief Executive Officer. The Company reported net earnings of $2.27 per share in the same period last year. Net sales for fiscal 2010 increased 8% to $2.400 billion, from $2.230 billion in the year ago period. Same store sales for fiscal 2010 increased 1%, compared to a same store sales increase of 10% last year. Thomas P. Johnson, Chief Executive Officer, commented, “In 2010 the Aéropostale brand continued to build momentum and popularity, we opened our flagship Times Square store, and we continued the roll-out of our children’s concept ‘P.S. from Aéropostale.’ While we are proud of our many accomplishments, our performance in the back-half was below our expectations. The teen retail environment was highly promotional and we believe that we did not execute to our full potential. Moving into 2011, we recognize our opportunities and are more determined than ever to show the power of the Aéropostale brand.” First Quarter and Full Year 2011 Guidance For the first quarter of fiscal 2011, the Company expects earnings in the range of $0.35 to $0.38 per share, compared to earnings of $0.48 per share last year. For the full year, the Company expects net earnings in the range of $2.20 to $2.40 per diluted share. Mr. Johnson, continued, “Our outlook for the first quarter reflects the impact from clearing through holiday inventories, and our outlook for the full year reflects industry wide inflationary pressures. As we look forward into 2011, we recognize that the entire sector faces near term challenges. We are, however, focused on leveraging our flexible promotional business model to navigate through the current environment and delivering on our initiatives to position ourselves for future growth.” 4 E-commerce Net sales from the Company’s e-commerce business for the fourth quarter of fiscal 2010 increased 21% to $77.3 million, from $63.8 million in the year ago period.Net sales from the Company’s e-commerce business for fiscal 2010 increased 24% to $160.2 million, from $129.0 million in the year ago period. Share Repurchase Program The Company repurchased 10.3 million shares of common stock for $257.5 million during fiscal 2010. As of January 29, 2011 the Company had $245.3 million of remaining buyback availability under the $1.15 billion share repurchase program. Store Growth and Capital Spending for Fiscal 2011 For fiscal 2011 the Company plans to invest approximately $70.0 million to open approximately 30 Aéropostale stores, approximately 20 P.S. from Aéropostale stores, and remodel approximately 50 stores, in addition to certain information technology investments. This compares to capital expenditures of approximately $100.8 million in fiscal 2010. Conference Call Information The Company will be holding a conference call today at 4:15 P.M EDT to review its fourth quarter results. The broadcast will be available through the ‘Investor Relations’ link at www.aeropostale.com and www.fulldisclosure.com.To listen to the broadcast your computer must have Windows Media Player installed. If you do not have Windows Media Player go to the latter site prior to the call, where you can download the software for free. About Aéropostale, Inc. Aéropostale, Inc. is a mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men through its Aéropostale® stores and 7 to 12 year-old kids through its P.S. from Aéropostale™ stores. The Company provides customers with a focused selection of high-quality, active-oriented, fashion and fashion basic merchandise at compelling values. Aéropostale® maintains control over its proprietary brands by designing, sourcing, marketing and selling all of its own merchandise. Aéropostale® products can only be purchased in its Aéropostale stores and online at www.aeropostale.com. P.S. from Aéropostale™ products can be purchased in P.S. from Aéropostale™ stores and online at www.ps4u.com. The Company currently operates 906 Aéropostale stores in 49 states and Puerto Rico, 59 Aéropostale stores in Canada and 47 P.S. from Aéropostale stores in 13 states. SPECIAL NOTE: THIS PRESS RELEASE AND ORAL STATEMENTS MADE FROM TIME TO TIME BY REPRESENTATIVES OF THE COMPANY CONTAIN CERTAIN "FORWARD-LOOKING STATEMENTS" CONCERNING EXPECTATIONS FOR SALES, STORE OPENINGS, GROSS MARGINS, EXPENSES, STRATEGIC DIRECTION AND EARNINGS.ACTUAL RESULTS MIGHT DIFFER MATERIALLY FROM THOSE PROJECTED IN THE FORWARD-LOOKING STATEMENTS. AMONG THE FACTORS THAT COULD CAUSE ACTUAL RESULTS TO MATERIALLY DIFFER INCLUDE, CHANGES IN THE COMPETITIVE MARKETPLACE, INCLUDING THE INTRODUCTION OF NEW PRODUCTS OR PRICING CHANGES BY OUR COMPETITORS, CHANGES IN THE ECONOMY AND OTHER EVENTS LEADING TO A REDUCTION IN DISCRETIONARY CONSUMER SPENDING; SEASONALITY; RISKS ASSOCIATED WITH CHANGES IN SOCIAL, POLITICAL, ECONOMIC AND OTHER CONDITIONS AND THE POSSIBLE ADVERSE IMPACT OF CHANGES IN IMPORT RESTRICTIONS; RISKS ASSOCIATED WITH UNCERTAINTY RELATING TO THE COMPANY'S ABILITY TO IMPLEMENT ITS GROWTH STRATEGIES, AS WELL AS THE OTHER RISK FACTORS SET FORTH IN THE COMPANY'S FORM 10-K AND QUARTERLY REPORTS ON FORM 10-Q, FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. THE COMPANY UNDERTAKES NO OBLIGATION TO UPDATE OR REVISE ANY FORWARD-LOOKING STATEMENTS TO REFLECT SUBSEQUENT EVENTS OR CIRCUMSTANCES. 5 EXHIBIT A AÉROPOSTALE, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) January 29, January 30, ASSETS Current Assets: Cash and cash equivalents $ $ Merchandise inventory Other current assets Total current assets Fixtures, equipment and improvements, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Other non-current liabilities Stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ 6 EXHIBIT B AÉROPOSTALE, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND SELECTED STORE DATA (in thousands, except per share and store data) 13 weeks ended January 29, 2011 January 30, 2010 % of sales % of sales Net sales $ % $ % Cost of sales (including certain buying, occupancy and warehousing expenses) Gross profit Selling, general and administrative expenses Income from operations Interest expense ) ) Income before income taxes Income taxes Net income $ % $ % Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average basic shares Weighted average diluted shares STORE DATA: Comparable store sales (decrease) increase (3
